CLerk of the Court of Criminal Appeals
P.O. Box 12308, Capitol Station,
Austin,?Texas 78711
                                                     December 30, 2014

    RE: PD-0113-14; 05-12-00577-CR
        Garry Dean Stroner v. State

     Dear Clerk of the Court,

     I am writing you to request for the date that my Petition for discretionary
review was refused.
     Please provide the date=of the ruling on the cause number above.          Thank
you for all your help and time within this matter!




                                                     Respectful!

                                                     (*
                                                      GarryH5.   Stroner
                                                     #01777671-Coffield
                                                     2661 FM 2054
                                                     Tenn.Colony, Tx. 75884




                                                                           COURT OF CRIMINAL APPEALS
     CC: file.                                                                   ..,, , _ nnmr
                                                                                Jan U 5 2015